                     Case 16-11501-CSS       Doc 2273        Filed 07/29/19        Page 1 of 6



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE



In re:                                                        Chapter 11

MAXUS ENERGY CORPORATION et al.,                              Case No. 16-11501 (CSS)

                     Debtors.1                                Jointly Administered

                                                              Re: D.I. 2268


                         MAXUS LIQUIDATING TRUST’S STATUS REPORT
                       REGARDING THE STATUS OF ALL PENDING APPEALS

          Pursuant to this Court’s order dated July 22, 2019, the Liquidating Trustee, through his

undersigned counsel, hereby submits this status report (the “Status Report”) regarding all

pending appeals, inclusive of all interlocutory appeals, in all proceedings arising out of or related

to the above-captioned Chapter 11 Cases.2

I.        Appellate Proceedings in the Trust Adversary Actions

          The most significant pending appellate proceedings emanate from the adversary

proceeding entitled Maxus Liquidating Trust v. YPF, S.A., et. al., Case No. 18-50489 (the “Trust

Action”), currently pending before the Court. Except where noted, docket citations are to the

Trust Action.




1
  The Debtors in the above-captioned chapter 11 cases (the “Chapter 11 Cases”), along with the last four digits of
each Debtor’s federal tax identification number, are: Maxus Energy Corporation (1531), Tierra Solutions, Inc.
(0498), Maxus International Energy Company (7260), Maxus (U.S.) Exploration Company (2439), and Gateway
Coal Company (7425). The address of each of the Debtors is 10333 Richmond Avenue, Suite 1050, Houston, Texas
77042.
2
 Capitalized terms not otherwise defined herein have the meanings ascribed to them in the Debtors’ chapter 11 Plan
[D.I. 1460 in Case No. 16-11501].



AMERICAS 100866310
                                                        1
                     Case 16-11501-CSS         Doc 2273        Filed 07/29/19   Page 2 of 6



                      Denials of Motions to Dismiss

           The Liquidating Trust initiated the Trust Action by filing its complaint against YPF and

Repsol3 on June 14, 2018 (the “Complaint”). [D.I. 1] YPF and Repsol filed motions to dismiss

the Complaint on October 19, 2018 (the “Motions to Dismiss”). [D.I. 51-62]. After briefing and

oral argument, this Court denied both Motions to Dismiss on February 15, 2019. [D.I. 108].

           YPF filed a motion seeking leave to file an interlocutory appeal of the Court’s denial of

the Motions to Dismiss on March 1, 2019. [D.I. 119-122]. That motion was transmitted to the

United States District Court for the District of Delaware (the “District Court”) on March 4, 2019

[D.I. 127], and assigned to Judge Richard G. Andrews in a proceeding titled YPF S.A. et al. v.

Maxus Liquidating Trust, No. 1:19-mc-00051-RGA. Repsol also filed a motion seeking leave to

file an interlocutory appeal of the Court’s denial of the Motions to Dismiss on March 1, 2019.

[D.I. 123-125]. Repsol’s motion was transmitted to the District Court on March 4, 2019 [D.I.

135], and was also assigned to Judge Andrews in a proceeding titled Repsol, S.A. et al. v. Maxus

Liquidating Trust, No. 1:19-mc-00052-RGA.

           Both motions for leave to file an interlocutory appeal of the Court’s denial of the Motions

to Dismiss were consolidated, on agreement of the Parties, in Case No. 1:19-mc-00051-RGA.

There are no other matters pending in that case, and, as of April 10, 2019, briefing is complete on

the two motions. The District Court has not indicated when it will rule.

                      Denial of Motion for Abstention

           Repsol also moved this Court to abstain from taking jurisdiction over the Trust’s claims

against Repsol in favor of the New Jersey Action (described in further detail within) on



3
    The terms “YPF” and “Repsol” are used herein as defined in the Complaint.



AMERICAS 100866310
                                                         2
                     Case 16-11501-CSS    Doc 2273    Filed 07/29/19     Page 3 of 6



September 9, 2018 (the “Abstention Motion”). After briefing and oral argument, the Court

denied Repsol’s Abstention Motion on February 25, 2019.

          Repsol filed a motion for leave to file an interlocutory appeal of the denial of the

Abstention Motion on March 11, 2019. [D.I. 132]. The motion was transmitted to the District

Court on March 12, 2019 [D.I. 134], and was assigned to Judge Andrews in a proceeding titled

Repsol, S.A., et al. v. Maxus Liquidating Trust, No. 1:19-mc-00063-RGA.

          After the Abstention Appeal was transmitted to the District Court, this Court amended its

opinion accompanying the order denying the Abstention Motion on March 15, 2019. [D.I. 136].

The amended opinion was also transmitted to the District Court.              [D.I. 137].    Repsol

supplemented, with the Trust’s consent, its memorandum of law in support of the motion to file

an interlocutory appeal. [D.I. 6 in C.A. No. 1:19-mc-00063-RGA]. There are no other matters

pending in the case, and, as of May 6, 2019, briefing is complete. Repsol filed a request for oral

argument on May 13, 2019. The District Court has not indicated when it will rule.

                      Motions to Withdraw the Reference

          Repsol moved the District Court to withdraw the reference regarding the claims asserted

by the Trust on June 7, 2019. [D.I. 181-182]. That motion was transmitted to the District Court

on June 10, 2019 [D.I. 184], and assigned to Judge Andrews in a proceeding titled Maxus

Liquidating Trust v. YPF S.A. et al., No. 1:19-cv-01073-RGA. YPF also filed a motion seeking

to withdraw the reference regarding the claims asserted by the Trust on June 11, 2019. [D.I.

186-188] (collectively with Repsol’s motion to withdraw the reference, the “Withdrawal

Motions”). YPF’s motion was transmitted to the District Court on June 12, 2019 [D.I. 189], and

was also assigned to Judge Andrews in a proceeding titled Maxus Liquidating Trust v. YPF S.A.




AMERICAS 100866310
                                                  3
                     Case 16-11501-CSS   Doc 2273    Filed 07/29/19    Page 4 of 6



et al., No. 1:19-cv-01083-RGA.

          The Withdrawal Motions were consolidated, on agreement of the Parties, in Case No.

1:19-cv-01073-RGA. Pursuant to the Parties’ agreed briefing schedule, the Liquidating Trust

filed a consolidated opposition to the Withdrawal Motions on July 22, 2019 [D.I. 5 in C.A. No.

1:19-cv-01073-RGA], and the Defendants will file briefs in reply on August 5, 2019.

                                          *      *      *

          Notwithstanding the aforementioned appeals and the Withdrawal Motions, the Parties are

proceeding with discovery in the Trust Action. No discovery disputes require the Court’s

attention at this time.

II.       Other Adversary Proceedings

          There are no pending appeals in the main bankruptcy case (Case No. 16-11501 (CSS)),

nor are there pending appeals in any other adversary or related proceedings, other than those

described above. For the avoidance of doubt, this includes all preference action adversary

proceedings as well the related adversary proceeding titled New Jersey Department of

Environmental Protection v. Occidental Chemical Corporation, et. al., Case No. 16-51025

(CSS).

III.      Appellate Proceedings in the New Jersey Action

          While not technically an appeal from an order in an adversary proceeding related to the

Chapter 11 Cases, the Trust also provides below an update on the Trust’s appeal to the Superior

Court of New Jersey Appellate Division (the “Appellate Division”) of the dismissal by the

Superior Court of New Jersey, Law Division, Essex County (the “New Jersey Court”) of certain

cross-claims against Repsol formerly belonging to Occidental Chemical Corporation (“OCC”) in




AMERICAS 100866310
                                                 4
                     Case 16-11501-CSS   Doc 2273   Filed 07/29/19     Page 5 of 6



the matter New Jersey Department of Environmental Protection v. Occidental Chemical

Corporation, et. al., No. ESX-L-9868-05 (the “New Jersey Action”).

          Specifically, as of April 5, 2016 the New Jersey Court granted Repsol’s motion for

summary judgment seeking dismissal of OCC’s cross-claims against Repsol based on alter-ego

liability. By virtue of New Jersey’s rule on finality of judgments, the New Jersey Court’s

dismissal was not immediately appealable prior to entry of a final judgment. Thereafter, the

Debtors filed their Chapter 11 Petitions on June 17, 2016. Shortly after the Petition Date, OCC

removed all of its cross-claims, including those seeking alter-ego recoveries against Repsol, from

the New Jersey Action into the OCC action against YPF which is currently pending in this Court.

On Repsol’s motion, the Court remanded those claims back to the New Jersey Court on

November 15, 2016. [D.I. 42, 43 in Case No. 16-51025 (CSS)]. In a subsequent opinion dated

August 2, 2017, the Court ruled that OCC’s claim seeking to impose alter-ego liability against

Repsol constituted a claim for generalized harm to the Debtors, which, under Third Circuit

precedent, became property of Debtors as of the Petition Date. [D.I. 65 in Case No. 16-51025

(CSS)].

          Following confirmation of the Debtors’ Amended Chapter 11 Plan of Liquidation [D.I.

1460 in Case No. 16-11501 (CSS)], the Liquidating Trust intervened in the New Jersey Action as

of November 17, 2017 to prosecute an appeal of the remanded alter-ego cross-claim against

Repsol. The New Jersey Court entered a final judgment dismissing the claim on November 22,

2017, and the Liquidating Trust filed its pending appeal on January 8, 2018, under docket

number A-2038-17. As of January 14, 2019, briefing of that appeal is complete. The Appellate

Division has not yet ruled on the Trust’s appeal, nor set a date for oral argument. No other




AMERICAS 100866310
                                                5
                     Case 16-11501-CSS   Doc 2273     Filed 07/29/19   Page 6 of 6



matters are pending in connection with that appeal.



Dated: July 29, 2019                                      Respectfully submitted,

                                                          FARNAN LLP

                                                          /s/ Michael J. Farnan
                                                          Brian E. Farnan (Bar No. 4098)
                                                          Michael J. Farnan (Bar No. 5165)
                                                          919 North Market Street, 12th Floor
                                                          Wilmington, DE 19801
                                                          (302) 777-0300
                                                          (302) 777-0301
                                                          bfarnan@farnanlaw.com
                                                          mfarnan@farnanlaw.com

                                                          J. Christopher Shore (admitted pro hac vice)
                                                          Thomas MacWright (admitted pro hac vice)
                                                          WHITE & CASE LLP
                                                          1221 Avenue of the Americas
                                                          New York, NY 10020
                                                          (212) 819-8200
                                                          cshore@whitecase.com
                                                          tmacwright@whitecase.com

                                                          Attorneys for the Liquidating Trust




AMERICAS 100866310
                                                6
